ow ow non WO fF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00119-RFB-EJY Document1 Filed 01/22/21 Page 1 of 6

RICHARD SEGERBLOM, ESQ.
Nevada Bar No. 1010

701 East Bridger Ave, Ste. 520
Las Vegas, Nevada 89101

Tel: (702) 388-9600

Fax: (702) 385-2909
rsegerblom@Ivcoxmail.com

Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

AMANDA OLSON,
Plaintiff,

vs.

FEDERAL EXPRESS CORPORATION,
Defendant.

ee Met Meet Cane ee ae ag gt egg gg gy egg gg

 

 

COMPLAINT
(Jury Demand)
COMES NOW Plaintiff and complains of Defendant as follows:

First Cause of Action
(Disability Discrimination)
I,

This is an employment discrimination action based on the Americans With
Disabilities Act (ADA) and Title VII. The Plaintiff is a qualified individual with a
disability. She alleges she was assaulted by a male co-worker, treated differently
that her male co-worker, denied a reasonable accommodation for her disability, and
terminated because of her disability, because of her sex, because she sought an

accommodation, and because she complained about the co-worker’s sexual

 
oo oO ny On oO F&F W ND EF

Ny N NY NY NY NY NN ND NN FF BF RF FP RP RP RP FS FF
oxzr nue WwW DH FP OO 8 O JI BD UW F&F WwW ND F OS

 

Case 2:21-cv-00119-RFB-EJY Document1 Filed 01/22/21 Page 2 of 6

harassment. Jurisdiction and venue are based upon the ADA.
II.

The Plaintiff is a resident of Clark County, Nevada and is a qualified
individual with a disability. The Defendant is a foreign corporation doing business
in Clark County, Nevada, and at all times herein was Plaintiff?’s employer.

Il.

The Plaintiff worked for the Defendant as a Package Handler from February,
2019 until March 31, 20200, when she was terminated. She was assaulted by a
male co-worker in February, 2020, which aggravated her disability and made it
difficult to continue to work in her same location. Accordingly, she asked the
Defendant to engage in the interactive process to determine a valid accommodation
for her disability but her employer refused to accommodate her.

IV.

The co-worker continued to harass the Plaintiff and she continued to request
an accommodation and complain about the co-worker. The Defendant refused to
protect the Plaintiff from her male co-worker and refused to accommodate her
disability. She was discharged on March 31, 2020, in retaliation for her engaging
in protected activity under the ADA and Title VII.

V.

The Defendant violated the ADA by refusing to accommodate her disability
and/or failing to enter into the interactive process. The Plaintiff filed charge of
discrimination with the EEOC and a copy of that charge is attached hereto and the
facts asserted therein are hereby incorporated by reference.

VI.

A right to sue letter based upon her charge has been obtained and this

lawsuit has been filed within 90 days of receipt of that letter.

 
o Oyun oa & WwW DH EF

YN NN NY NY ND ND ND FP FP PF BP BP FP RP BP PRP PB
odaut® »W NH FEF OO 8 OA OD UF Ah W DH KF OO

 

Case 2:21-cv-00119-RFB-EJY Document1 Filed 01/22/21 Page 3 of 6

VIL.
As a direct result of the Defendant’s discriminatory acts the Plaintiff has
suffered financial loss, physical injuries and emotional distress based upon those
injuries. The above described acts of Defendant were willful and done with a

conscious disregard for Plaintiff's federally protected rights.

Second Cause of Action
(Retaliation)
VIII.

The Plaintiff repleads and realleges the allegations contained in paragraphs I

through VII above as though fully set forth herein.
IX.

The Defendant refused to accommodate and/or enter into the interactive
process and subsequently terminated the Plaintiff because she requested an
accommodation and because she complained that she was being treated differently
than her male co-worker. This constitutes retaliation in violation of the ADA and

the Plaintiff has been harmed as a direct result of said acts.

Third Cause of Action
(Sex Discrimination)
X.
The Plaintiff repleads and realleges the allegations contained in paragraphs I
through VII above as though fully set forth herein.
XI.
The Defendant refused to take prompt effective remedial action to protect
the Plaintiff once she complained about being assaulted by her male co-worker.

This constitutes illegal sex discrimination in violation of Title VII and the Plaintiff

 

 
oO oO 1 HOD OF fF W DN FR

NY NM NY NY NY NY NY NY NY FP KP KP KP KP FP BP BF RP PB
owInu &® WN FP CO wb DO I WD UW F&F W NY FP OC

 

Case 2:21-cv-00119-RFB-EJY Document1 Filed 01/22/21 Page 4 of 6

has been harmed as a direct result of said acts.

WHEREFORE Plaintiff prays for the following relief:

1. Reinstatement, with full backpay, benefits, seniority and prejudgment
interest;

2. Front pay, if reinstatement is not practicable;

3. Compensatory damages in the amount of $300,000;

4, Punitive damages in the amount of $300,000;

5. Attorney’s fees and costs of suit; and

6. Such other and further relief as the Court may wish to entertain.
DATED thisZ2_ day of January, 202 lx

    
    

HARD SEGERBLOM, ESQ.
701 East Bridger Avenue Ste. 520
Las Vegas, Nevada 89101
Attorney for Plaintiff -

 
Case 2:21-cv-00119-RFB-EJY Document1 Filed 01/22/21 Page 5 of 6

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Kgrncvlles) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other information before completing this form.
[x] EEOC 487-2020-00962

 

 

NEVADA EQUAL RIGHTS COMMISSION and EEOC

State or local Agency, if any

 

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MS. AMANDA OLSON (702) 577-8680 1984

 

 

Street Address City, State and ZIP Code

4050 W TWAIN AVE, 243, LAS VEGAS,NV 89103

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
FEDEX GROUND 15 - 100
Street Address City, State and ZIP Code

470 BRUNER AVE, HENDERSON, NV 89044

 

 

 

 

 

Name No. Employees, Members Phone No.
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box/es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
[| RACE [] COLOR [x] SEX [] RELIGION [_ ] NATIONAL ORIGIN 02-03-2020 03-31-2020
RETALIATION AGE DISABILITY [] GENETIC INFORMATION
[J OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
On or about February 7, 2019, | was hired by FEDEX CORPORATION as a Package Handler. My
last position was Package Handler. On or about February 3, 2020, I was assaulted by a co-
worker. In or around February 2020 | submitted a request for a reasonable accommodation
for my disability that was a direct result from the assault. In or around February 2020 |
consistently kept getting harassed by the same co-worker. Thereafter, | was discharged from
my position on or about March 31, 2020.

i believe | was discriminated against because of my sex, Female, in violation of Title VII of
the Civil Rights Act of 1964, as amended.

i believe | was discriminated against because of my disability in violation of the Americans
with Disabilities Act of 1990, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. ! will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
! declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

 

Digitally signed by Amanda Olson on 10-27-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
01:55 PM EDT (month, day, yean

 

 

 

 
 

 

 

 

 

FILE THIS CHARGE PRE co owne REASON:
ere

with Disabilities Act, the Genetic Ficdaation Nondiscrimination Act, or the Age
oym This will be the only notice of dismissal and of your right to sue that we will send you
the respondents) under federal law based on this ied in federal or state court Your

EPA suits must be filed in federal or state court within 2 years (3 years or
ent. This a hcory avert violations that occurred m

Building
Memphis, TN 38125

 

 
